OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 November 2020 has been entered.

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 25 September 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn. 

Response to Amendment
The Amendments filed 10 October 2020 and 03 November 2020, respectively, have been entered. Claims 1-5, 7-9, 11-13, 15-17, and 19-23 remain pending; claims 3-
Applicant’s amendments to the claims have overcome the objection to claim 1, as well as the rejection of claims 1, 2, 8, 9, 15-17, and 19 under 35 U.S.C. 112(b), both previously set forth in the Final Office Action. 
It is noted that new objections and grounds of rejection under 35 U.S.C. 112(b) and 103 are set forth herein. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the recitations of “stretchy, elastic material” (line 2) and “stretchable, soft elastic material” (line 17) are objected to, as ‘stretchy’ and ‘stretchable’ are synonyms for elastic, and thus the aforesaid instances in lines 2 and 17, respectively, constitute repetitive claim language. It is noted that Merriam-Webster defines ‘elastic’ as “of a solid: capable of recovering size and shape after deformation” [page 2]; “capable of being easily stretched or expanded and resuming former shape” [page 2]; as well as lists synonyms for ‘elastic’, of which include ‘stretch’, ‘stretchable’, and ‘stretchy’ [page 3] (“Elastic.” Merriam-Webster, Merriam-Webster, www.merriam-webster.com/dictionary/elastic. – copy provided herewith)
The Examiner suggests amending both of the aforesaid instances to strike the terms ‘stretchy’ and ‘stretchable’ and solely recite ‘elastic’ in place thereof in order to overcome the objection
In claim 1, the recitations of “snuggly fit” (lines 3 and 18, respectively) are objected to as they constitute awkward claim language. The Examiner suggests striking the aforesaid recitations and utilizing the term “form-fit” in place thereof in order to overcome the objection; or alternatively, using the term “form-fitting” in the claim to describe the removable/stretchable cover
In claim 1, the recitation of “having a variety of sizes and shapes” is objected to, as it is clear from the claims, as supported by the specification, that the removable cover (as claimed) is only intended to cover rectangular shapes (in the form of yoga/exercise blocks) based on the recitation of the cover being defined by first and second walls, two side walls, and two end walls, wherein the first and second walls each have a larger surface area than each of said two side walls and said two end walls; and therefore not intended to cover “a variety of shapes”
The Examiner suggests amending the aforesaid limitation to read “having a variety of sizes” (striking the recitation of ‘and shapes’) in order to overcome the objection
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 8, 9, 15-17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 1, the limitations “a stretchable cover composed of a thin, stretchy, elastic material” (line 2) and “said cover being composed of a thin, stretchable, soft elastic material” (line 17) (emphasis added), respectively, are indefinite, as the term “thin” is a relative term which is not defined by the claim, where the specification does not provide a standard for ascertaining the requisite degree, and thus one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. In other words, the scope of the size range encompassed by the term “thin” is unclear. For examination on the merits, the Examiner is interpreting the recited limitations where any thickness of material reads on “thin”. The Examiner suggests amending the claim to strike the recitations of “thin” in order to overcome the indefiniteness issue. 
Regarding claim 2, the limitation “wherein said cover is formed as a rectangle or square” is indefinite. Claim 1 recites that the first wall and second wall each have a larger surface area than each of said two side walls and said two end walls. As such, it is clear to one of ordinary skill in the art that the cover of claim 1 can take the form of a rectangular prism as is indicated by the aforesaid surface area requirement. However, therefore the cover cannot be formed as a square (where all sides have equal length and thus each wall has equal surface area). Furthermore, given the limitations in claim 1 which define the first and second walls, two side walls, two end walls, where the aforesaid walls form an interior cavity, it is unclear how the cover could be formed as a 
Claims 2, 8, 9, 15-17, and 19 are rejected for depending upon indefinite claim 1. 
Appropriate action is required. 

Claim Interpretation
It is noted that instant claim 1 recites “A removable cover for exercise blocks, consisting of:” followed by parts (a) through (f), with part(s) (a, e) describing the shape and material of the cover; (b) describing the interior cavity and opening; (c) describing the opening formed as a slit; and (d, f) describing the anti-slip surface and location thereof. As such, the use of the phrase “consisting of” is interpreted as excluding any further elements or parts aside from those recited in (a) through (f) (see MPEP 2111.03(II). For example, the particular use of “consisting of” in the preamble would exclude (g) a pocket provided on the exterior surface of one of said two side walls or said two end walls of the cover. However, the use of the phrase “consisting of” in the preamble of claim 1 does not limit each of the individual parts (a) through (f) to only the features recited in the claim. For example, and in particular, part (c), which recites “said opening being formed as a stretchable slit comprising an elongated narrow cut or opening with parallel non-overlapping slit walls located on said first wall and extending between, abutting and terminating at said two side walls and being adapted to expand does not exclude the aforesaid stretchable slit opening from including additional closure means, including but not limited to zippers, flap(s), hook-and-loop, drawstring, and/or button(s). 
If Applicant wishes to exclude additional closure means from the claimed opening, Applicant should explicitly recite that said opening “consists of” the recited elements, as well as include claim language which explicitly excludes additional closure means: for example, inclusion of the phrase “wherein said opening formed as a stretchable slit does not include any zippers, flaps, hook-and-loop, drawstring, and/or buttons” (or a limitation akin thereto) at the end of part (c). 
For examination on the merits, in view of the foregoing, the Examiner is interpreting the claims where any of the aforesaid additional closure means are not excluded from the claimed opening.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (US 6,220,997; “Kohl”) (previously cited) in view of DeGregorio (US 2012/0260421; “DeGregorio”) (previously cited) and Boehm, Jr. et al. (US 2007/0099779; “Boehm”) (previously cited). 
The Polymer Properties Database (see citation below; copy provided herewith; hereinafter “Polymer Properties Database”) is relied upon as an evidentiary reference for the basis of the rejection; (Free Polymer Information. “Polymer Properties Database.” Polyester Fibers, Crow, polymerdatabase.com/Fibers/Polyester.html#:~:text=The%20majority%20of%20todays%20polyester,as%20strong%20as%20nylon%20fibers.) 
Hanley (US 5,806,925; “Hanley”) (previously cited) is relied upon as an evidentiary reference for claim 17. 
Regarding claims 1, 2, 15, and 16, Kohl discloses an exercise equipment prophylactic covering system (hereinafter “cover”) for use in preventing bodily contact with exercise equipment and thereby preventing contact with bodily fluids from previous users of said exercise equipment [Abstract; Figure 1, Instance 50; col 1, 10-17, 40-47], where one of ordinary skill in the art recognizes that the cover is removable. The cover takes the form of a double-open ended, tubular cover [Figure 1, instance 50; col 2, 50-


    PNG
    media_image1.png
    318
    347
    media_image1.png
    Greyscale

Figure 1. Double-open ended cover (50) of Kohl (zipper shown as 53)

As is implied by the disclosure, the cover is open on both ends of the tubular sleeve structure, and as such, it is clear that the cover exhibits a single, tubular wall, having a zipper enclosure that extends along the length thereof, defined by parallel, non-overlapping slit walls that expand and contract via the zipper mechanism to substantially enclose a piece of exercise equipment. It is clear that the cover defines an interior cavity. 
Kohl is silent regarding the cover having first and second walls, two side walls, and two ends walls, where the first and second walls have larger surface areas than the two side walls and two end walls, respectively, of which one of ordinary skill in the art recognizes is or encompasses a rectangular prism as is defined by six walls and the ‘larger’ surface area requirement. Thus, in Kohl being silent regarding the presence of the aforesaid walls, Kohl is silent regarding the cover being able to substantially or completely enclose exercise equipment. Kohl is also silent regarding the cover being formed from a thin, stretchy, soft elastic material that can be significantly stretched to snuggly fit and cover exercise blocks, and further, is silent regarding the cover including an anti-slip surface in the form of a plurality of up-raised dot structures composed of a friction inducing material on the first and second walls, said anti-slip surface being excluded from the two side walls and two end walls. 
DeGregorio teaches a removable yoga block cover [Abstract; Figures 7 and 8; 0005, 0027], where one of ordinary skill in the art recognizes that a yoga block is an exercise block. The yoga block cover intrinsically exhibits first and second walls, two side walls, and two end walls, the first and second walls having larger surface areas than said two side walls or two end walls [Figures 7 and 8; 0027]. DeGregorio teaches that the yoga block cover is formed from materials including terry cloth, cotton blends, synthetic and natural fabrics, and moisture wicking material [0020], and thus generally teaches that terry cloth and cotton are suitable equivalents for forming exercise equipment covers. Further, DeGregorio teaches that both the top and bottom of the yoga block cover can include a material which helps prevent slipping and keeps the user or surrounding area drier than normal [0020, 0021], where said material may be a 
Boehm discloses (removable) handle covers for gym equipment which increase security of the grip (exerted by an individual), provide a cushion for the hands, and prevent exposure of body fluids between various users of the equipment [Abstract; Figures 1-6; 0001, 0011]. Boehm teaches that the cover is formed from a fabric such as, inter alia, terry cloth, cotton, nylon, or polyester, of which are flexible, non-abrasive, and compatible with long-term exposure to the skin [0012]. As such, Boehm reasonably teaches one of ordinary skill in the art that it was known to form removable exercise equipment handle covers from any of terry cloth, nylon, cotton, and polyester, where said cover is intended to prevent the spread of body fluids and thus bacteria from one user to another; therefore, terry cloth, nylon, cotton, and polyester would have been recognized as suitable equivalents for the intended use (see MPEP 2144.06(II) and 2144.07). 
Kohl and DeGregorio are both directed toward exercise equipment enclosures (i.e., covers) intended to prevent the spread of bacteria between users by providing a removable surface intended to cover said exercise equipment when in use. 
Kohl and Boehm are both directed toward removable covers for exercise equipment.
Kohl, DeGregorio, and Boehm are all directed toward removable covers for exercise equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Kohl to be a rectangular prism, as taught by DeGregorio, that is, having two side walls, two end walls, and first and second (i.e., top and bottom) walls having larger surface area(s) than the two side walls or two end walls, respectively, as the change in size or shape of an article is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive objective evidence that the particular configuration of the cover was significant (see MPEP 2144.04(IV)(A) and (B)). Additionally or alternatively, it also would have been obvious to do so in order to provide a cover capable of enclosing different types of exercise equipment, including yoga blocks, as taught by DeGregorio. That is, it would have been obvious to have formed the cover as a rectangular cover with all of the aforesaid walls, (i.e., not having open-ends), in order to provide exercise equipment in the form of a yoga block with a removable cover suitable for providing protection against bacteria on yoga blocks acquired through use by multiple users/yogis.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cover of Kohl from nylon or polyester fabric, as taught by Boehm, rather than terry cloth, as nylon and polyester fabric would have been recognized within the art as suitable equivalent materials to terry cloth (and cotton) compatible with long-term exposure to the skin, for forming 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included anti-slip surfaces in the form of rubber protrusions on both the exterior surfaces of the first wall and second wall, i.e., top and bottom exterior surfaces, of the cover, as taught by DeGregorio, in order to prevent both the sliding of the yoga block on a floor or other surface when in use (anti-slip on bottom surface) and to prevent the sliding of the user’s body on the yoga block when in use (anti-slip on top surface), or, to do either with respect to any surface or body part, as one of ordinary skill in the art recognizes that yoga blocks typically do not have a defined bottom and top, but rather, either first wall or second wall may contact the floor or body. 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an antibacterial interior lining, as taught by DeGregorio, on any of the first and second walls, two side walls, and two end walls, in order to provide the cover with increased antibacterial protection.
The cover of modified Kohl would have comprised six walls, including first and second walls, two side walls, and two end walls, said first and second walls having surface areas, respectively, larger than the two side walls and two end walls, respectively, thereby defining a rectangular prism cover with an interior cavity. The zipper enclosure mechanism would have extended from side wall to side wall, terminating at and abutting each side wall, said zipper enclosure defined by elongated, parallel, non-overlapping slit walls, where said zipper enclosure mechanism reads on 
Given the foregoing, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a yoga block with the removable cover set forth above, as the removable cover would have been recognized for its intended use (the covering of exercise equipment/blocks, including 
Regarding claim 17, as set forth above, the cover of modified Kohl would have been formed from (A) nylon fabric, of which is known to be liquid-absorbent, as evidenced by Hanley [col 2, 43-45]. Given that the walls of the cover are formed from nylon, which is evidenced to be a liquid-absorbent fabric, and given that Applicant’s specification does not provide an explicit definition for the term claimed term “cloth”, the nylon fabric which constitutes the walls of the cover of modified Kohl reads on the limitations of claim 17 “wherein at least one wall includes an absorptive cloth layer appointed to absorb sweat”.
Additionally or alternatively, in view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention have included an additional (material) layer made from an absorbent fabric material in any of the walls which define the cover, as taught by DeGregorio, in order to increase sweat absorption and/or to prevent the cover from becoming slippery during use. As such, the cover of modified Kohl would have comprised all of the features set forth above and would have further comprised an absorbent fabric material incorporated into at least one of any of the first wall, second wall, two side walls, or two end walls of the cover of modified Kohl, thereby meeting the limitations of claim 17. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of DeGregorio and Boehm as applied to claim 1 above, and further in view of Paris (US 2014/0213421; “Paris”) (previously cited).
Regarding claim 8, modified Kohl discloses the cover set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above, the zipper enclosure mechanism reads on the claimed opening being formed as a stretchable slit as a narrow cut or opening with parallel non-overlapping slit walls.
Modified Kohl is silent regarding the zipper opening also including a covering flap. 
Paris discloses a flexible, weighted, exercise device utilized in yoga, stretching, and strength training [Abstract; Figure 2]. The device comprises a weighted material contained between two fabric layers that are stitched together, the stitching being arranged so as to define a block pattern of pockets which house specified amounts of the weighted material [0013, Figure 2]. The pockets are accessed via zippers, wherein the user may increase or decrease the amount of weighted material in each pocket via access through the zipper. Paris teaches that the zippers are covered by flaps of fabric to provide a more aesthetically pleasing device, i.e., the zipper is not visible underneath the flaps of fabric [0024].
Modified Kohl and Paris are both directed towards exercise devices utilized in yoga comprising covers that house materials within. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a covering flap or covering flaps over the zipper of the cover of modified Kohl, as taught by Paris, in order to increase the aesthetical appeal of the cover. 
The cover of modified Kohl would have comprised all of the features set forth above and would have further comprised a covering flap which covers said zipper opening, thereby meeting the limitations of claim 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of DeGregorio and Boehm as applied to claim 1 above, and further in view of Sabounjian (US 2005/0129337; “Sabounjian”) (previously cited).
Regarding claim 19, modified Kohl discloses the cover set forth above in the rejection of claim 1 under 35 U.S.C. 103.
Modified Kohl is silent regarding the cover comprising a mesh bag for housing and carrying the cover when not in use. 
Sabounjian discloses a mesh laundry bag which is useful for accumulating soiled laundry and holding laundry during washing [Abstract; 0002, 0006, 0026, 0030; Figure 1]. Sabounjian teaches that the bag allows garments to be washed safely and held separate from other garments in the washing machine [Abstract; 0010].
Modified Kohl and Sabounjian are both directed toward articles that become soiled through use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of modified Kohl by putting it in the mesh laundry bag taught by Sabounjian, in order to wash it safely and because the mesh bag was known to be useful for accumulating soiled articles (see MPEP 2144.07). The invention of modified Kohl would have comprised all of the features as set forth .


Claims 1, 2, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (US 6,220,997; “Kohl”) (previously cited) in view of DeGregorio (US 2012/0260421; “DeGregorio”) (previously cited) and Stangler (US 2005/0159279; “Stangler”) (newly cited). 
Regarding claims 1, 2, 9, 15, and 16, Kohl discloses an exercise equipment prophylactic covering system (hereinafter “cover”) for use in preventing bodily contact with exercise equipment and thereby preventing contact with bodily fluids from previous users of said exercise equipment [Abstract; Figure 1, Instance 50; col 1, 10-17, 40-47], where one of ordinary skill in the art recognizes that the cover is removable. The cover takes the form of a double-open ended, tubular cover [Figure 1, instance 50; col 2, 50-52], which has a zipper closure extending along the length of the cover [Figure 1, instance 53], where said double-open ended cover is intended to cover bars, cylinders, or tubes (e.g., pull-up bar) [col 2, 54-62]. The cover is formed from a soft, absorbent, towel or terry-cloth like material, however, any material which provides the protective and comfort qualities may be utilized [col 3, 43-47]. The Examiner has reproduced the double-open ended tubular cover of Kohl [Figure 1, instance 50], shown below in Figure 2, in order to illustrate the basis of the rejection. 


    PNG
    media_image1.png
    318
    347
    media_image1.png
    Greyscale

Figure 2. Double-open ended cover (50) of Kohl (zipper shown as 53)

As is implied by the disclosure, the cover is open on both ends of the tubular sleeve structure, and as such, it is clear that the cover exhibits a single, tubular wall, having a zipper enclosure that extends along the length thereof, defined by parallel, non-overlapping slit walls that expand and contract via the zipper mechanism to substantially enclose a piece of exercise equipment. It is clear that the cover defines an interior cavity. 
Kohl is silent regarding the cover having first and second walls, two side walls, and two ends walls, where the first and second walls have larger surface areas than the two side walls and two end walls, respectively, of which one of ordinary skill in the art recognizes is or encompasses a rectangular prism as is defined by six walls and the ‘larger’ surface area requirement. Thus, in Kohl being silent regarding the presence of the aforesaid walls, Kohl is silent regarding the cover being able to substantially or completely enclose exercise equipment. Kohl is also silent regarding the cover being formed from a thin, stretchy, soft elastic material that can be significantly stretched to snuggly fit and cover exercise blocks, and further, is silent regarding the cover including 
DeGregorio teaches a removable yoga block cover [Abstract; Figures 7 and 8; 0005, 0027], where one of ordinary skill in the art recognizes that a yoga block is an exercise block. The yoga block cover intrinsically exhibits first and second walls, two side walls, and two end walls, the first and second walls having larger surface areas than said two side walls or two end walls [Figures 7 and 8; 0027]. DeGregorio teaches that the yoga block cover is formed from materials including terry cloth, cotton blends, synthetic and natural fabrics, and moisture wicking material [0020], and thus generally teaches that terry cloth and cotton are suitable equivalents for forming exercise equipment covers. Further, DeGregorio teaches that both the top and bottom of the yoga block cover can include a material which helps prevent slipping and keeps the user or surrounding area drier than normal [0020, 0021], where said material may be a non-slip material in the form of a rubber gel applied thereto to create a textured surface in the form of protrusions, contours, channels, and/or depressions [0021]. DeGregorio also teaches that the yoga block cover may include an interior lining having antibacterial properties [0022]. DeGregorio teaches that a layer of the cover may be made from an absorbent fabric material to help absorb sweat and/or to prevent the cover from becoming slippery [0020].
Stangler discloses a cushion, pad, or support for stretching and exercising on the floor (hereinafter “the support”) [Abstract; Figures 1-12; 0001, 0002, 0005]. The support includes a removable cover [Abstract]. The support also includes a foam head pillow 
Kohl and DeGregorio are both directed toward exercise equipment enclosures (i.e., covers) intended to prevent the spread of bacteria between users by providing a removable surface intended to cover said exercise equipment when in use. 
Kohl and Stangler are both directed toward removable covers for exercise equipment.
Kohl, DeGregorio, and Stangler are all directed toward removable covers for exercise equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Kohl to be a rectangular prism, as taught by DeGregorio, that is, having two side walls, two end walls, and first and second (i.e., top and bottom) walls having larger surface area(s) than the two side walls or two end walls, respectively, as the change in size or shape of an article is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive objective evidence that the particular configuration of the cover was significant (see MPEP 2144.04(IV)(A) and (B)). Additionally or alternatively, it also would have been obvious to do so in order to provide a cover capable of enclosing 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cover of Kohl from Lycra®, as taught by Stangler, as Lycra® would have been recognized within the art as a suitable fabric material for forming removable covers for exercise supports/cushions/pads intended to come into contact with the user (see MPEP 2144.06(II) & 2144.07). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included anti-slip surfaces in the form of rubber protrusions on both the exterior surfaces of the first wall and second wall, i.e., top and bottom exterior surfaces, of the cover, as taught by DeGregorio, in order to prevent both the sliding of the yoga block on a floor or other surface when in use (anti-slip on bottom surface) and to prevent the sliding of the user’s body on the yoga block when in use (anti-slip on top surface), or, to do either with respect to any surface or body part, as one of ordinary skill in the art recognizes that yoga blocks typically do not have a defined bottom and top, but rather, either first wall or second wall may contact the floor or body. 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an antibacterial interior lining, as 
The cover of modified Kohl would have comprised six walls, including first and second walls, two side walls, and two end walls, said first and second walls having surface areas, respectively, larger than the two side walls and two end walls, respectively, thereby defining a rectangular prism cover with an interior cavity. The zipper enclosure mechanism would have extended from side wall to side wall, terminating at and abutting each side wall, said zipper enclosure defined by elongated, parallel, non-overlapping slit walls, where said zipper enclosure mechanism reads on adapted to expand (i.e., unzip) to engulf said exercise block when being inserted, and contract (i.e., zip) in a closed configuration when said exercise block is housed within said interior cavity. The cover would have been formed from Lycra® fabric, of which is a thin, stretchy, and soft elastic material capable of being significantly stretched and contracted to snuggly fit over and cover an exercise/yoga block, as evidenced by Applicant’s specification [page 10, 13-15; page 15, 17-22], where Lycra® reads on the claimed polyether-polyurea copolymer (claim 9). The exterior surfaces of the first wall and second wall (top and bottom exterior surfaces) of the cover would have comprised an anti-slip surface in the form of rubber protrusions, where said protrusions read on the claimed up-raised dot structures, given that the dot structures are not defined in terms of size, shape, or height, and the protrusions being formed from rubber reads on a friction inducing material, where Applicant’s specification discloses that rubber constitutes a friction inducing material [page 10, lines 3-7; claim 15]. Any of the first and 
Given the foregoing, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a yoga block with the removable cover set forth above, as the removable cover would have been recognized for its intended use (the covering of exercise equipment/blocks, including yoga blocks in view of the teachings of DeGregorio) (see MPEP 2144.07), thereby meeting the limitation of claim 2. 
Regarding claim 17, in view of the foregoing, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an additional (material) layer made from an absorbent fabric material in any of the walls which define the cover, as taught by DeGregorio, in order to increase sweat absorption and/or to prevent the cover from becoming slippery during use. As such, the cover of modified Kohl would have comprised all of the features set forth above and would have further comprised an absorbent fabric material incorporated into at least one of any of the first wall, second wall, two side walls, or two end walls of the cover of modified Kohl, thereby meeting the limitations of claim 17. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of DeGregorio and Stangler as applied to claim 1 above, and further in view of Paris (US 2014/0213421; “Paris”) (previously cited).
Regarding claim 8, modified Kohl discloses the cover set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above, the zipper enclosure 
Modified Kohl is silent regarding the zipper opening also including a covering flap. 
Paris discloses a flexible, weighted, exercise device utilized in yoga, stretching, and strength training [Abstract; Figure 2]. The device comprises a weighted material contained between two fabric layers that are stitched together, the stitching being arranged so as to define a block pattern of pockets which house specified amounts of the weighted material [0013, Figure 2]. The pockets are accessed via zippers, wherein the user may increase or decrease the amount of weighted material in each pocket via access through the zipper. Paris teaches that the zippers are covered by flaps of fabric to provide a more aesthetically pleasing device, i.e., the zipper is not visible underneath the flaps of fabric [0024].
Modified Kohl and Paris are both directed towards exercise devices utilized in yoga comprising covers that house materials within. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a covering flap or covering flaps over the zipper of the cover of modified Kohl, as taught by Paris, in order to increase the aesthetical appeal of the cover. 
The cover of modified Kohl would have comprised all of the features set forth above and would have further comprised a covering flap which covers said zipper opening, thereby meeting the limitations of claim 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of DeGregorio and Stangler as applied to claim 1 above, and further in view of Sabounjian (US 2005/0129337; “Sabounjian”) (previously cited).
Regarding claim 19, modified Kohl discloses the cover set forth above in the rejection of claim 1 under 35 U.S.C. 103.
Modified Kohl is silent regarding the cover comprising a mesh bag for housing and carrying the cover when not in use. 
Sabounjian discloses a mesh laundry bag which is useful for accumulating soiled laundry and holding laundry during washing [Abstract; 0002, 0006, 0026, 0030; Figure 1]. Sabounjian teaches that the bag allows garments to be washed safely and held separate from other garments in the washing machine [Abstract; 0010].
Modified Kohl and Sabounjian are both directed toward articles that become soiled through use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of modified Kohl by putting it in the mesh laundry bag taught by Sabounjian, in order to wash it safely and because the mesh bag was known to be useful for accumulating soiled articles (see MPEP 2144.07). The invention of modified Kohl would have comprised all of the features as set forth above, and would have further comprised a mesh bag for housing and carrying the soiled cover when not in use, thereby meeting the limitation of claim 19.


Claims 1, 2, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Habimana (US 2009/0064412; “Habimana”) (previously cited) in view of Cho (US 4,649,582; “Cho”) (newly cited), Roach (US 2011/0265265; “Roach”) (previously cited), and DeGregorio (US 2012/0260421; “DeGregorio”) (previously cited). 
The Polymer Properties Database (see citation below; copy provided herewith; hereinafter “Polymer Properties Database”) is relied upon as an evidentiary reference for the basis of the rejection; (Free Polymer Information. “Polymer Properties Database.” Polyester Fibers, Crow, polymerdatabase.com/Fibers/Polyester.html#:~:text=The%20majority%20of%20todays%20polyester,as%20strong%20as%20nylon%20fibers.) 
Regarding claims 1 and 15-17, Habimana discloses a removable baby diaper-changing pad cover (hereinafter “cover”) [Abstract; Figures 2, 5; 0006, 0009, 0011, 0021], of which Figure 2 therein is reproduced below as Figure 3, in order to illustrate the basis of the rejection; said changing pad cover also including a changing pad in the shape of a rectangular prism [Figure 5; 0024].  


    PNG
    media_image2.png
    439
    669
    media_image2.png
    Greyscale

Figure 3. Baby diaper-changing pad cover of Habimana as depicted by Figure 2 therein.

As shown above [also supported by 0021], the cover inherently exhibits a first wall, a second wall, two side walls, and two end walls, where the first wall and second wall each have a larger surface area than each of said two side walls and said two end walls; the aforesaid walls define a rectangular prism. The cover as defined by the aforesaid walls defines an interior cavity, and further includes a slit opening (shown above as 220) through which the changing pad is inserted/removed, said slit opening located on said first wall, formed as an elongated, narrow opening. The slit opening is defined by an overlap in the fabric [0021], as is shown above by the solid line marked 220 and the adjacent dotted line. The slit opening extends between, abuts, and terminates at the two side walls of the cover. 
Habimana discloses that the cover is formed from a flexible material including, inter alia, polyester, or other suitable material in order to cover the changing-pad [0021], where polyester fabric is very elastic (capable of springing back into shape) as evidenced by Polymer Properties Database [page 1]. As such, the polyester material reads on the claimed “thin, stretchy, soft, elastic material that can be stretched and contracted to snuggly fit and cover exercise blocks so that they are substantially 
Habimana does not explicitly recite that the removable cover may be utilized for covering exercise blocks. However, it is noted that the claim limitation of “for exercise blocks” is an intended use, where it is noted that MPEP 2111.02(I) and (II) set forth that if the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, where the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, then the preamble is not considered a limitation and is of no significance to claim construction. Further, during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. 
Given that the cover of Habimana, set forth above, is a rectangular prism including all of the aforesaid walls which define an interior cavity that houses the block-shaped changing-pad, is formed from an elastic material, and includes a slit opening through which said block-shaped pad can be inserted/removed and substantially enclosed, it is the Examiner’s position that the cover of Habimana is capable of performing the intended use, that is, capable of covering exercise blocks, and further, 
Habimana discloses the slit opening formed as an overlap, and is therefore silent regarding the slit opening formed as parallel, non-overlapping slit walls. Habimana is also silent regarding the exterior surfaces of the first wall and second wall including anti-slip surfaces in the form of a plurality of up-raised dot structures composed of a friction inducing material; is silent regarding the friction inducing material species; is silent regarding the cover including antimicrobial/antibacterial properties; and is silent regarding the cover including an absorptive layer for sweat.
Cho discloses an adjustable sweat-absorbing pillow which includes a removable pillow cover, a sweat cover, and a pillow pad. The sweat cover lays between the pillow pad and the outermost pillow cover to absorb heat and sweat [Abstract; Figures 1.2, 1.4; col 1, 5-11]. The pillow pad is a hollow-core material [col 2, 32-34]. Cho teaches that the pillow cover exhibits a slit opening defined by parallel, non-overlapping slit walls located on the first wall of the cover [Figure 1.2], shown below in Figure 4. 


    PNG
    media_image3.png
    255
    301
    media_image3.png
    Greyscale

Figure 4. Pillow cover of Cho (Figure 1.2 therein) illustrating slit opening

As such, Cho reasonably teaches that the slit opening defined by parallel, non-overlapping slit walls was recognized in the pillow/pad cover art as a functional (suitable) opening means for removable covers (see MPEP 2144.06(II) & 2144.07). Furthermore, Cho reasonably teaches that it is known in the art to include sweat-absorbent material layers in said removable covers for the purpose of absorbing sweat (i.e., promote hygiene). 
Roach discloses a baby changing mat [Abstract] comprising a support surface that is a form fitting cover that surrounds a stiffening element (e.g., a changing pad) [0009]. The support surface is a removable fabric cover [0041] that comprises gripping elements [0042, 0067] that utilize friction to prevent the changing mat from slipping, sliding, or otherwise moving. The gripping elements are, inter alia, a rubberized surface [0042, 0066], wherein the bottom of the cover or the entirety thereof can be rubber or rubberized materials [0039-0042, 0066]. Further, the cover can comprise anti-bacterial elements used to reduce or eliminate the presence of germs [0040]. As such, Roach 
DeGregorio teaches a removable yoga block cover [Abstract; Figures 7 and 8; 0005, 0027], where one of ordinary skill in the art recognizes that a yoga block is an exercise block. The yoga block cover intrinsically exhibits first and second walls, two side walls, and two end walls, the first and second walls having larger surface areas than said two side walls or two end walls [Figures 7 and 8; 0027]. DeGregorio teaches that the yoga block cover is formed from materials including, inter alia, terry cloth, cotton blends, synthetic and natural fabrics, and moisture wicking material [0020]. Further, DeGregorio teaches that both the top and bottom of the yoga block cover can include a material which helps prevent slipping and keeps the user or surrounding area drier than normal [0020, 0021], where said material may be a non-slip material in the form of a rubber gel applied thereto to create a textured surface in the form of protrusions, contours, channels, and/or depressions [0021]. DeGregorio also teaches that the yoga block cover may include an interior lining having antibacterial properties [0022]. DeGregorio teaches that a layer of the cover may be made from an absorbent fabric material to help absorb sweat and/or to prevent the cover from becoming slippery [0020]. 
Habimana and Cho are both directed toward removable pad/pillow covers comprising slit openings through which the pad/pillow traverses. 
Habimana and Roach are both directed toward removable changing pad covers.
Habimana and DeGregorio are both directed toward removable, form-fitting covers for block-shaped pads.
Habimana, Cho, Roach, and DeGregorio are all directed toward removable fabric covers for pads/pillows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Habimana by forming the slit opening having parallel, non-overlapping slit walls, as taught by Cho, rather than the overlap, as the parallel, non-overlapping slit walls would have been recognized as a suitable equivalent opening to the overlapping slit walls in the pad/pillow removable cover art, where the substitution of the aforesaid equivalents requires no express suggestion (see MPEP 2144.06(II)). Given that the slit opening would have been formed as parallel, non-overlapping slit walls, formed from (elastic) polyester fabric, it is clear that the cover would still have been capable of receiving a pad through said opening, thereby retaining the function of said opening, where it is noted that the omission of an element (in this case the overlapping slit walls disclosed by Habimana) and retention of its function (the capability to expand/engulf/contract around an object) is an indicium of nonobviousness (see MPEP 2144.04(II)(B)). 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a rubber, anti-slip surface in the form of a plurality of protrusions on both of the exterior surfaces of the first wall and second wall (those which have the larger surface areas relative to each of the two side walls and two end walls) of the cover of Habimana, as Roach teaches that it was recognized to form the exterior surfaces of removable covers for baby changing pads 
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a layer of absorptive fabric, as taught by Cho and/or DeGregorio, in any of the first and second walls, two side walls, and two end walls of the cover of Habimana, in order to increase the ability of the cover to absorb sweat, thereby promoting hygiene. 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an antibacterial interior lining, as taught by DeGregorio and recognized by Roach, on any of the first and second walls, two side walls, and two end walls of the cover in order to provide the cover with increased antibacterial protection.
The cover of modified Habimana would have comprised all of the features set forth above, where the slit opening formed from overlapping slit walls would have instead been formed from parallel, non-overlapping slit walls (claim 1); where the first wall and second wall, of which each have a larger surface area than each of the two side walls and two end walls, would have included on the exterior surface thereof an (claims 1 and 15); where any of the first wall, second wall, two side walls, or two end walls would have included an antibacterial interior lining (claim 16); and where any of the first wall, second wall, two side walls, or two end walls would have included an absorptive fabric layer for absorbing sweat (claim 17). Given that the cover would not have comprised any additional features or elements relative to those set forth above based on the disclosure of Habimana and the aforesaid modifications, the cover of modified Habimana reads on the claimed removable cover “consisting of” parts (a)-(f). As such, the limitations of claims 1 and 15-17 have been met. 
Regarding claim 2, as set forth above, the cover of modified Habimana is formed as a rectangular prism. Furthermore, as set forth above, the cover also includes the changing pad to be inserted into the cover, where said changing pad is in the shape of a rectangular prism. Given that the yoga block recited in claim 2 is not defined in terms of material composition or dimensions, and is presumably in the form of a rectangular prism, the changing pad of modified Habimana is interpreted as reading on the claimed yoga block. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habimana in view of Cho, Roach, and DeGregorio as applied to claim 1 above, and further in view of Reen (US 6,067,677; “Reen”) (previously cited) and/or Cushing (US 6,804,844; “Cushing”) (newly cited).
Regarding claim 8, modified Habimana discloses the removable cover set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above, the slit opening is formed as parallel, non-overlapping slit walls. 
Modified Habimana is silent regarding the slit opening further including a covering flap. 
Reen discloses a removable, form-fitting sheet designed to cover a crib mattress for a child, said crib mattress in the shape of a rectangular prism [Abstract; Figures 1-4]. The sheet is formed from textile materials, including but not limited to cotton, nylon, cotton blend, and flannel [col 4, 12-14]. The sheet includes an opening including two closure means: an elastic band which encircles the opening and contracts to enclose the mattress, thereby defining a slit, and a covering flap including hook and loop fasteners which covers the remaining exposed portion of the mattress [Figures 1-4], where Reen teaches that the use of both the flap with hook and loop fasteners and the elastic band opening act synergistically to prevent the child from unraveling the sheet from the mattress [col 2, 22-38]. As such, Reen reasonably teaches that a covering flap which utilizes hook-and-loop fasteners may be combined with another elastic-type opening to cover the remaining exposed portion of the object within the cover, in order to more firmly secure the cover to the object. 
In addition to, or in the alternative of the disclosure of Reen set forth above, Cushing discloses a crib sheet that form-fits on a mattress [Abstract; Figures 1, 1a, 2], where said crib sheet is designed to prevent unraveling of the sheet [col 1, 29-31]. The 
Habimana and Reen and/or Cushing are directed toward removable covers for changing pads/mattresses for children. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the parallel, non-overlapping slit wall opening of the cover of modified Habimana, set forth above, to have included a covering flap, as taught by Reen and/or Cushing, in order to provide a more firm securement of the removable cover to the changing pad (synergistic effect by using two closure means rather than one) and/or in order to conceal the opening (i.e., aesthetically pleasing). 
The cover of modified Habimana would have comprised all of the features set forth above and would have further comprised a covering flap covering the parallel, non-overlapping slit wall opening, thereby meeting the limitation of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Habimana in view of Cho, Roach, and DeGregorio as applied to claim 1 above, and further in view of Stangler (US 2005/0159279; “Stangler”) (newly cited).
Regarding claim 9, modified Habimana discloses the removable cover set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above, the cover is formed from an elastic polyester fabric material, but may also be formed from other suitable materials capable of covering the changing pad. 
Modified Habimana is silent regarding the elastic material being a polyether-polyurea copolymer. 
Stangler discloses a cushion, pad, or support for stretching and exercising on the floor (hereinafter “the support”) [Abstract; Figures 1-12; 0001, 0002, 0005]. The support includes a removable cover [Abstract]. The support also includes a foam head pillow attached thereto, of which also includes a removable cover that is stretched over the foam head pillow to fit tightly thereon [0017], i.e., a form-fitting removable cover. Stangler teaches that the material of the cover is preferably an elastic/stretchable material, such as Lycra® [0017], of which one of ordinary skill in the art recognizes is polyether-polyurea copolymer. As such, Stangler reasonably teaches that Lycra® is an elastic material which is suitable for use in forming removable, form-fitting covers for cushions/supports/pads intended to come into contact with a (human) user for extended periods of time. 
Habimana and Stangler are both directed toward removable, elastic covers for pads or supports intended for human use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of modified Habimana, set forth above, to have been formed from Lycra®, as taught by Stangler, as said material would have been recognized in the art as suitable for forming removable, form-fitting, prima facie obvious (see MPEP 2144.07).
The cover of modified Habimana would have comprised all of the features set forth above where the elastic material utilized to form the cover would have been Lycra® (rather than polyester), of which is a thin, stretchy, and soft elastic material capable of being significantly stretched and contracted to snuggly fit over and cover an exercise/yoga block, as evidenced by Applicant’s specification [page 10, 13-15; page 15, 17-22], where Lycra® reads on the claimed polyether-polyurea copolymer (claim 9).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Habimana in view of Cho, Roach, and DeGregorio as applied to claim 1 above, and further in view of Sabounjian (US 2005/0129337; “Sabounjian”) (previously cited).
Regarding claim 19, modified Habimana discloses the removable cover set forth above in the rejection of claim 1 under 35 U.S.C. 103.
Modified Habimana is silent regarding the cover comprising a mesh bag for housing and carrying the cover when not in use. 
Sabounjian discloses a mesh laundry bag which is useful for accumulating soiled laundry and holding laundry during washing [Abstract; 0002, 0006, 0026, 0030; Figure 1]. Sabounjian teaches that the bag allows garments to be washed safely and held separate from other garments in the washing machine [Abstract; 0010].
Modified Habimana and Sabounjian are both directed toward articles that become soiled through use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of modified Habimana by putting it in the mesh laundry bag taught by Sabounjian, in order to wash it safely and because the mesh bag was known to be useful for accumulating soiled articles (see MPEP 2144.07). The invention of modified Habimana would have comprised all of the features as set forth above, and would have further comprised a mesh bag for housing and carrying the soiled cover when not in use, thereby meeting the limitation of claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 8, 15-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8-10, and 14-20 of copending Application No. 16/869,371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the invention of the reference application as defined by claims 1, 6, 9, 10, 14, and/or 20 reads on and/or renders obvious all of the elements of the instant invention as defined . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see Remarks filed 03 November 2020, pages 6 and 9, with respect to the objection to claim 1 previously set forth in the Final Office Action, have been fully considered and are found persuasive. The aforesaid objection has been withdrawn due to amendments remedying the issues. 
Applicant’s arguments, see Remarks pages 9-11, with respect to the rejection of claims 1, 2, 8, 9, 15-17, and 19 under 35 U.S.C. 112(b) previously set forth in the Final Office Action, have been fully considered and are found persuasive. The aforesaid 112(b) rejection has been withdrawn due to amendments remedying the issues. 
Applicant’s remaining arguments, see Remarks pages 7, 8, and 11-22, have been fully considered by the Examiner but are not found persuasive.
On pages 7, 8, 14, 15, and 19 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Kohl in view of DeGregorio and Boehm, Jr., as evidenced by Hanley; as well as further in view of Paris or Sabounjian, all previously set 
However, first, it is noted that the Merriam-Webster definition of “elastic” (copy provided herewith) is “of a solid: capable of recovering size and shape after deformation” [page 2]; “capable of being easily stretched or expanded and resuming former shape” [page 2]; as well as lists synonyms for elastic, of which include ‘stretch’, ‘stretchable’, and ‘stretchy’ [page 3]. As such, it is the Examiner’s position based on the definition that all elastic materials are inherently stretchable, in direct contrast to Applicant’s assertion. 
Additionally, it is noted that the specification explicitly recites: “The cover is preferably composed of an elastic material, such as spandex, Lycra, nylon, or similar elastic materials” [page 10, lines 15-16]; as well as “Cover 10’ is composed of a thin, stretchy, soft material so that it can be stretched to snuggly fit and cover yoga blocks 30 having a variety of sizes and shapes. Preferably, cover 10’ is made from recycled materials, and material having significant elasticity so that it is a small non-cumbersome cover when not in use as illustrated in Fig. 2a capable of stretching to cover and is an elastic material, and in the second instance, is implying that nylon is an elastic material and explicitly reciting that it may be used to form the stretchy cover. As such, it is the Examiner’s position that Applicant’s specification does explicitly recite nylon as an elastic material (in direct contrast to Applicant’s assertion), where in view of the foregoing, all elastic materials are stretchable to some degree.
Lastly, it is noted that the Polymer Properties Database for nylon fibers (Free Polymer Information. “Polymer Properties Database.” Nylon Fibers, Crow, polymerdatabase.com/Fibers/Nylon.html. – copy provided herewith), of which are utilized in forming fabrics (including both woven and knitted), indicates that “nylon fibers are exceptionally strong and elastic” [page 1], and further, characterizes the absorbency as “fair” and the elasticity as “excellent” [page 1, Nylon Fiber Properties Table]. Thus, as evidenced by Polymer Properties Database, nylon (fibers, fabric) are elastic and thus stretchable. 
Given that the cover of modified Kohl as set forth in the aforesaid rejection would have been formed from “nylon fabric” which is “flexible” [0012 of Boehm, Jr.], in view of the foregoing evidence that indicates that nylon fabric is elastic, it logically flows that the cover would have been capable of providing the “snug-fit”. For the reasons set forth above, Applicant’s arguments are not found persuasive. 
Furthermore, it is noted that new grounds of rejection are set forth herein which rely on the teaching in Boehm, Jr. of both nylon and polyester being suitable fabrics for 
Also, further new grounds of rejection are set forth herein in view of newly cited prior art to Stangler who teaches Lycra® for use in forming elastic, removable covers for exercise blocks. 
On pages 12 and 16 of the Remarks, Applicant asserts that the claimed invention excludes the opening from including fastening elements such as zippers and clips. However, this is not found persuasive for the reasons set forth above in the Claim Interpretation section. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 




/MCR/Examiner, Art Unit 1782          

/LEE E SANDERSON/Primary Examiner, Art Unit 1782